 


109 HR 656 IH: To amend title 49, United States Code, to enhance the safety of the commercial human space flight industry.
U.S. House of Representatives
2005-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 656 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2005 
Mr. Oberstar introduced the following bill; which was referred to the Committee on Science
 
A BILL 
To amend title 49, United States Code, to enhance the safety of the commercial human space flight industry. 
 
 
1.Commercial space launches 
(a)ApplicationsSection 70105(a) of title 49, United States Code, is amended— 
(1)in paragraph (1) by striking subsection (b)(2)(D) each place it appears and inserting subsection (b)(2)(E); and 
(2)by striking paragraph (2) and inserting the following: 
 
(2)In carrying out paragraph (1), the Secretary shall ensure that each license approved includes minimum standards to protect the health and safety of crews and space flight participants, taking into account the inherently risky nature of human flight. 
(3)In carrying out paragraph (1), the Secretary may establish procedures for safety approvals of launch vehicles, reentry vehicles, safety systems, processes, services, or personnel that may be used in conducting licensed commercial space launch or reentry activities.. 
(b)RequirementsSection 70105(b)(2)(D) of such title is amended by striking , only if and all that follows before the semicolon.  
(c)Safety RegulationsSection 70105(c) of such title is amended— 
(1)by striking paragraphs (2) and (3); and  
(2)by redesignating paragraph (4) as paragraph (2). 
(d)Experimental permitsSection 70105a of such title is amended— 
(1)in subsection (a)—
(A)in the second sentence by striking 120 days and inserting 180 days; and
(B)in the third sentence by striking 90 days and inserting 120 days; and  
(2)in subsection (h) by inserting before the period at the end the following: or a human being not involved in any activity identified in subsection (d). 
(e)RegulationsSection 70120 of such title is amended by striking subsection (d).  
 
